Case 19-01230-SMG Doc 29 _ Filed 12/05/19 Page 1 of 38

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OP FLORIDA
BROWARD DIVISION

Inre:

SEVEN STARS ON THE HUDSON:
CORPORATION, d/b/a ROCKIN’ JUMP Case No19-17544 - SMG
. . Chapter 11

 

. Debtor,
/
SEVEN STARS ON THE HUDSON Adversary Proceeding
CORPORATION, d/b/a ROCKIN’ JUMP, No. 19-01230
Plaintiff

Vv.

MDG POWERLINE HOLDINGS, LLC
AND XBK MANAGEMENT LLC,
d/b/a XTREME ACTION PARK,

Defendants.

 

FIRST AMENDED COMPLAINT
Plaintiff. Seven Stars on the Hudson Corporation, d/b/a Rockin’ Jump, debtor
and debtor-in-possession (‘Debtor’), sues the Defendants MDG Powerline
Holdings, LLC (“Landlord”) with a principal address located at 18001 Collins

Avenue, 31" FL, Sunny Isles Beach, Florida and XBK Management, LLC, d/b/a
Case 19-01230-SMG’ Doc 29 Filed 12/05/19 Page 2 of 38

Atreme Action Park (“Xtreme”) with a principal address located at 5300 Powerline

Road, Ste. 210, Ft. Lauderdale, Florida, and alleges as follows for its First Amended

Complaint:
1) This adversary proceeding alleges causes of action against the Defendants for:

2)

6)

(i) breach of the lease including the breach of the implied duty of good faith
and fair dealing, (ii) violation of the unfair and deceptive trade practice act
under Fla. Stat. 88 501.201 et seq., and (iii) tortious interference with business
relationships.

The Court has jurisdiction over this adversary proceeding under 28 US.C. §§
137 and 1334. This is a core proceeding under 28 U.S.C. § 1 57(b)(2)(A), (B)
and (M).

Venue ts proper before this Court under 28 U.S.C. § 1409.

On June 5, 2019, the Debtor commenced the above stated main bankruptcy
case with the filing ofa voluntary petition.

At all relevant times, the Debtor was a corporation, duly organized under the
laws of the State of Florida with its principal place of business located in Ft.
Lauderdale, Florida, |

Upon information and belief, at all relevant times, Defendant Landlord was a
limited liability company, formed under the taws of the State of Florida, with

its principal place of business located in Sunny Isles Beach, Florida.
4)

Case 19-01230-SMG | Doc 29 Filed 12/05/19 Page 3 of 38

Upon information and belief, at all relevant times, Xtreme, was a limited
liability company, formed under the laws of the State of Florida, with its
principal place of business located in Ft. Lauderdale, Florida. Upon further
information and belief, a principal of the Landlord has an ownership interest

in Xtreme.

THE LEASE

8)

9)

The Debtor is the tenant under the terms of a written commercial lease
agreement between Debtor and Landlord (the “Lease” or the “Agreement”).!
Debtor paid three months’ rent as a deposit totaling approximately $115,000.
The initial term of the Lease is ten (10) years beginning on the commencement
date, November 23, 2015. The Lease also provides for options to renew for
three additional five (5) year terms. Since the inception of the Lease, Debtor
has continuously occupied a portion of the commercial premises located at
5300 N. Powerline Road, Bt Lauderdale, FL hereinafter referred to as the
“Premises”. A true and correct copy of the Lease Agreement with the First
Amendment is armexed as Exhibit 1.

A Second Amendment to the Lease was made and entered into the Landlord

and Debtor as of June 6, 2016 (Second Amendment”). A true and correct

 

1

The Debtor is also the franchisee under the terms of a franchise agreement dated

December 5, 2014. Under the terms of the franchise agreement, the Debtor was obligated to pay
six percent (6%) of gross revenues as royalty fees.

3
12)

Case 19-01230-SMG. Doc 29 Filed 12/05/19 Page 4 of 38

copy of the Second Amendment to the Lease is annexed as Exhibit 2. A third
amendment to the Lease was made and entered into November 2016. A true
and correct copy of the Third Amendment to the Lease is annexed as Exhibit
3.

Per the Second Amendment, the Premises consists of a portion of Bays 6 and
7 of the first floor of a subdivided commercial unit (approximating 18,200
square feet), and a portion of Bays 6, 7 and 8 of the second floor
(approximating 2,900 square feet). The Premises is housed within a larger
space occupied by co-defendant Xtreme a gym and basketball/volleyball
facility,

Under the terms of the Lease as amended by the Second Amendment,
Debtor's gross rent obligation was to begin on the earlier of the issuance of a
certificate of occupancy or September |, 2016 with an agreed upon escalation
every year. The initial monthly gross rent was $30,151.52.

Jens Berding and Eddy Manzo-Berding, the owners of Debtor, each executed

a limited guarantee not to exceed the amount of one year of the Gross Rent.

CONSTRUCTION AND OPENING OF THE BUSINESS

i4)

As set forth in the Lease, the primary use of the Premises is as an indoor

trampoline park and family fun center.
t5)

16)

18)

19)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 5 of 38

Although the Premises is situated in a commercial area among a number of
warehouses, the Landlord represented to the Debtor and its owners that the
entire facility, comprised of over 200,000 sq. feet of warehouse space was in
the process of being converted to an entertainment mall geared towards family
entertainment. The Landlord represented that there would be a number of
vendors in the space catering to families, including restaurants.

The Debtor obtained financing totaling $1.4 million from Wells Fargo for the
build-out of the Premises as a franchised tram poline facility, and construction
began in or about mid of 2016.

In addition to the construction of the Premises, the Debtor also used working
capital of approximately $140,000 to contribute ~45% to the buildout costs of
bathrooms in Xtreme and reimburse Landlord for the cost of HVAC
equipment. -

The Lease also anticipated that there would be an operating agreement which
would govern the operation of the entertainment mall and delineate the rights
and obligations of the tenants as to each other. To date, and despite multiple
communications by Debtor to the Landlord, no such agreement has been
executed.

The Lease obligates the Landlord to maintain the primary ingress and egress

to the Premises the “Access Point” during Debtor’s business hours. The
20)

21)

22)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 6 of 38

Landlord was further obligated “not to inhibit passage of patrons through the
Access Point during any hours.of operation” that the parties had agreed upon.
The Lease also contained marketing requirements. Specifically, the Debtor
was required to “spend no less than” $25,000 per year for marketing which
was required to reference the property location (5300 Powerline Road). The
Debtor complied with this requirement, and also referenced Xtreme in its
marketing materials.

In addition to these marketing costs, Debtor is also required to contribute up
to $25,000 for joint marketing campaigns. Debtor has sought multiple times
to confer with Xtreme, but Xtreme has not agreed to any of Debtor’s proposed
joint marketing carnpaigns and has not invited Debtor to join in any of its
marketing campaipns.

Under the Second Amendment, Debtor and Landlord agreed that Tenant
would be permitted to have interior signage. Specifically, Debtor is permitted
io have interior signage “near the front of the building” and also to have
“rights to the pro-rata portion of or dedicated panel on any existing or future
pylon or monument”. Although the signage required the Landlord's approval,
such approval could not be unreasonably withheld.

Finally and as relevant here, the Second Amendment provided that, in the

event the front desk area outside of the Premises was reconstructed and/or
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 7 of 38

expanded, the Debtor would be able to place its registration area and perform

its registration activities within the expanded area.

RELATIONSHIP BETWEEN LANDLORD AND XTREME

24)

25)

Shortly after the Lease was signed on November 23, 2015, the Landlord
introduced the Debtor’s principals to Gary Canetti, then the operating
manager of Xtreme. The purpose of this introduction was to inform the
Debtor that Mr, Canetti was the Landlord’s “man on the ground”, that Xtreme
would handle the Landlord’s day-to-day operations and that if any issues were
to arise, the Debtor’s principals should inform Mr. Canetti who if necessary
would escalate it to the Landlord’s representatives. The only issues carved
out from this very broad delegation of authority were roof leaks and locks and
closing mechanisms for the exterior doors to the building.

Mr. Canetti and Xtreme were deseribed by the Landlord as the operational
management for the facility which included the Premises. As detailed below,
this included everything from HVAC project management activities related to
planning, purchasing, installation, and cost reimbursement from Debtor,

project management related to egress and fire safety planning and installation,

 

2

While there was a Fourth Amendment purportedly executed between the Landlord and

the Debtor, the version referenced and annexed by the Landlord in its prior Motion to Dismiss
does not represent the agreed upon terms. Specifically, terms were added that were not included
in the negotiations between the parties and the version actually reviewed and si gned by the
Debtor.
28)

 

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 8 of 38

project management related to bathroom planning, purchasing, installation,
and cost reimbursement, project management related to the renovation and

design of the marquee located on Powerline Rd. as well as the general day-to-

day management issues such as hours of operation, repairs and advertising. In

short, Xtreme was the de facto general contractor for the Landlord.

One example of this delegation of authority related to the HVAC system. The
Lease and the Second Amendment provide that it is the Landlord who “shall
also be responsible for the purchase and installation of HVAC for the Premises
at a rate of 3 tones per 1,000 SF .. [and that] Tenant shall reimburse Landlord
for the actual, reasonable, costs of the units. Notwithstanding the foregoing,
Tenant shall otherwise accept the Premises in As-Is condition.”

lt was Xtreme that acted on behalf of the Landlord and, who according to the
Landlord, handled all negotiations with respect to the purchase and
installation of this equipment which included dealing with the contractors.
When issues were raised by the Debtor concerning the warranties on the air
conditioning equipment purchased for the Premises, the Landlord directed the
Debtor's principals to deal with Xtreme notwithstanding that this was a
Landlord obligation under the Lease.

‘his was not the only major project delegated by the Landlord to Xtreme. The

Second Amendment provided that “Landlord shall further be responsible for
3

Qo

1)

2)

Cad
eae

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 9 of 38

the construction of the communal restrooms located in Bay 5 at 5300 N.
Powerline Road, which will be utilized by [Debtor's] patrons”.

As with the HVAC purchase and installation, it was Xtreme that dealt with
the contractors on behalf of the Landlord and ultimately approved contractor
invoices for the construction of the bathrooms to be used by Debtor’s
customers. Xtreme also prepared the billing for the share apportioned to the
Debtor. The Landlord then sent the invoices as prepared by Xtreme to the
Debtor for payment. Copies of these invoices are annexed as Exhibit 4.

The Landlord also had Xtreme’s general manager oversee the build-out of the
Debtor’s front wall including glass partitions that Xtreme later tried to receive
reimbursement for on behalf of the Landlord.

Further, Xtreme provided project management, planning and purchasing
services related to fire safety and egress planning (all of which were Landlord-
related duties). See Exh. 1, section 12.

Xtreme was also the de facto project manager of the renovation project for the
marquee. The Second Amendment provided that Landlord would provide
Debtor with “rights to the pro-rata portion of or dedicated panel on any
existing or future pylon or monument”. Exh. 2, (sec. 3g). The Landlord
directed Debtor to run its inquiries by Xtreme. Design, remodeling (of the old

marquee) as well as allocation of advertisement space to other businesses
34)

35)

36)

37)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 10 of 38

located next to Xtreme, were all delegated to Xtreme by the Landlord. In

addition, the billing for space was determined by Xtreme.

In electronic communications with the Debtor regarding the Lease or any
issue alising under the Lease, the Landlord routinely copied Xtreme and its
representatives as a way of keeping Xtreme apprised of the status with the
Debtor’s operation.

Even in face-to-face meetings with the Landlord, an Xtreme representative
was almost always present at the request of the Landlord. This practice started
shortly after the lease signing in 2015 and continued throughout 2018 and into
2019,

One such example was the final negotiation for the HVAC reimbursement and
rent accommodation was in May/June of 2017. The negotiation team from
the Landlord included not only the principal of Landlord entity but also the
then acting operating partner of Xtreme, Aaron Parkinson. At the conclusion
of that meeting, the Landlord requested that the check payment due to
Landlord be delivered to Xtreme’s bookkeeper.

When issues arose with installation of a satellite front desk, Xtreme and the
Landlord met with the Debtor's principals to address how and where the desk
would be installed. Debtor was advised by the Landlord that Xtreme’s general

manager would be the point person to resolve Debtor’s issues with this

40
38)

39)

40)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 11 of 38

installation. The Landlord made it clear in a meeting with Debtor’s principals
that Xtreme was acting on its behalf.

Daily operations for the Landlord's facil ity were also routinely handled by
Xtreme. This included such things as repairs to the Premises, monitoring the
Debior’s activity and compliance with the Lease (ic. demanding on behalf of
the Landlord, the Debtor’s evidence that it had a HVAC servicing contract)
and daily hours of Operation. For example, notwithstanding that hours of
Operation were set by the Landlord (per the Lease), when the Debtor's
principal inquired as to whether it could adjust its hours for the 2019
Thanksgiving holiday, the Landlord told the Debtor to take it up with
“management”, meaning Xtreme.

When Xtreme’s general manager sent the Debtor an email in early 2018
demanding copies of the Debtor's financials for a Landlord meeting, he made

it clear that he was doing so as the Landlord’s “proxy”, A copy of this email

is annexed as Exhibit 5. The Landlord never disavowed this representation.

In short, in various direct communications with the Debtor and its principals,

the Landlord made it clear that Xtreme was its “rep”,

DEFENDANTS’ WRONGFUL ACTS

4l)

The Debtor opened for business on November 22, 2016.

il
42)

44)

45)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 12 of 38

In keeping with the Lease requirements, Debtor operated its business “during
all business hours established by Landlord as the hours of operation for the
Property” except for times when the Lease allowed a later opening time or
later or earlier close time and when the Landlord authorized the Debtor to
confer with Xtreme about adjusting hours of operation.

Debtor’s busy season begins in earnest on or about June Ist just as schools are
ending their academic year. Because the Premises would be in a mall setting,
the Debtor anticipated that customers Visiting the mall, particularly ones with
young children, would utilize the Premises. Debtor also targeted summer
canips and other fami ly-friendly groups.

For a brief period beginning in mid-2016 prior to Debtor’s opening and
through early Fall 2017, Xtreme and the Debtor engaged in cross-promotion |
advertising which benefitted both parties. For example, Xtreme included
Debtor on its weekly email blasts, on its website, in brochures and rack cards.
Debtor reciprocated and referenced Xtreme on its website and in its print
advertising. This was in keeping with the Lease requirements and the fact that
this warehouse space was created as a mall of family entertainment.

During the summer of 2017, the Debtor operated at a profit and saw its

business steadily grow through its first full Season.

12
46)

A7)

48)

49)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 13 of 38

Beginning In late Fall 2017, the relationship between Xtreme and Debtor took

a downward turn. Since that time and as described below, Xtreme, acting in
concert with the Landlord, deliberately sabotaged Debtor’s business activities.
Absence of signage and information for Debior’s business

The Lease, as amended by the Second Amendment, provides that the Debtor
has the right to maintain signage near the entrance to the property. See Exh.
2, sec, 3g. This was particularly inyportant to Debtor given that its location
was towards the rear of the property and because it was surrounded by the
Atreme attractions. All tickets to Xtreme’s attractions were sold at a central
front desk located at the entrance of facility.

Signage was crucial in communicating Debtor’s presence to Debtor’s
customers who were entering a facility named “Xtreme Action Park”. The
only posters hanging directly outside of the entrance to the facility advertise
the Xtreme attractions. Copies of photographs showing the exterior of the
warehouse facility are annexed as Exhibit 6. Moreover the signage on the
door leading into the facility references only Xtreme. A photograph of the
front door or “Access Point” is annexed as Exhibit 7.

The Second Amendment permitted the Debtor to maintain a satellite front
desk (adjacent to Xtreme’s front desk) with its own separate line for

customers. This was also critically important as customers wishing to access

13
50)

31)

52)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 14 of 38

the Premises are required to proceed through the Space occupied by Xtreme.
Prior to Spring 2018, the Debtor maintained a satellite desk at the entrance to
the entertainment facility alongside Xtreme. At this satellite front desk,
customers would sign the required Rockin’ Jump waiver forms and be
checked in. It also functioned as the welcome desk for Debtor’s customers.
A copy of the front desk area showing the Debtor’s satellite desk as it existed
in May 2017 is annexed as Exhibit 8,

In addition, upon entering the facility, there was an eight-foot long arrow-

Shaped sign with the Rockin’ Jump branding (previously approved) that

pointed customers in direction of the trampoline park. A photograph of this
sign is annexed ag Exhibit 9.

All of this was ultimately taken away by the Landlord and/or Xtreme.

(7) misappropriation of Debtor’s sign

In or about April 2018, Debtor discovered that its eight foot arrow sign had
been removed from the lobby of the facility. Xtreme did not admit to this
misappropriation even though its staff carried the sign past the Debtor's
Premises at the beginning of a busy day. Neither the Landlord nor
Management of Xtreme contacted Debtor to advise of the reason for the

sign’s removal.

14
54)

ay
wh

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 15 of 38

Approximately six months after this removal, the sign was found by a
subcontractor working for Xtreme in a storage area, Which upon information
and belief, was and is exclusively used and controlled by Xtreme.

Debtor requested that the sion be reinstalled at its original spot. Atreme
refused stating that the Landlord did not approve eight foot directional sign,
even though it had initially been approved and was hanging in roughly the
same spot for well over a year. Xtreme further stated that it would install a
television screen and a separate “hanging sign” that Ktreme would pay for,
asserting that this would be “more appropriate and quality signage that is in
line with the facility”.

Ultimately months later and well after the start of the busy summer season,
the television screen was installed by Xtreme. However, this screen was a
poor substitute for the eight-foot sign in that it advertised both Xtreme’s
business as well as Debtor's business and gave a significantly less amount of
screen time to Debtor. Specifically, the television moniter provided only a 3
to 4 inch banner (as a compared to an eight-foot arrow sign) that referenced
the trampoline park without any mention of Debtor’s name. This banner,
currently still in place, alternates every 6-8 seconds with an advertisement for

Atreme’s Escape Room.

15
56)

57)

59)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 16 of 38

in addition, Xtreme is now using the television monitor to further promote its
separate business interest called “Evolution Room”, thus further diluting the
amount of screen time that customers will be able to view Debtor’s
business/entertainment offerings.
No permanent signage comparable to the eight foot sign has been re-installed
on Debtor’s behalf.

(ii} dismantling of Debtor’s front desk
Several weeks after the misappropriation of its eight-foot sign, Xtreme
switched-off the power to Debtor’s satellite front desk. While the Xtreme
staff initially explained that this was due to a broken circuit breaker, it soon
became apparent that this action was just another part of Xtreme’s campaign
to harm the Debtor’s business.
When the power was initially cut the Debtor rented back-up battery systems
to operate it’s POS & TV at the satellite front desk for several hours at a time
and during busy times, but this operation was very cumbersome, and the
equipment was expensive to rent. This all became moot however when
Atreme dismantled the front desk entirely leaving the Debtor without any
presence in the front of the facility, contrary to the terms of the Second

Amendment.

16
60)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 17 of 38

The Landlord did not take any action against Xtreme for the dismantling of
the desk. To the contrary, the Landlord's counsel directed the Debtor and its
principals to remove its front registration desk because “Xtreme . . . will be
reconstructing its front desk area”. The Landlord cited to section 3h(c) of the
Second Amendment to the Lease (Exh. 2) as justification for the removal
which provides as follows:

In the event that Landlord reconstructs and/or expands
the front desk area outside the lease Premises within the
building and said reconstruction provides sufficient room
for Tenant to place the registration area within the same,
the parties agree that Tenant shall be permitted to perform
its registration activities, subject to the terms and
conditions set forth by Landlord, in the above mentioned
reconsteucted and expanded front desk area. (Emphasis
Added).

A copy of this letter is annexed as Exhibit 10 to the Complaint (emphasis added).

61)

62)

In or about the end of May and beginning of June 2018, Xtreme undertook
renovations at its front desk area including the installation of kiosks to further
iis separate business interests.

Rather than provide a substitute area at the front of the facility because of this
renovation, Xtreme deliberately delayed the operation of installing the
necessary cables or installed them improperly, thus delaying a workable
Operation that Debtor needed in order to replace the satellite desk at the

entrance, No reason was given for this action. The Landlord was aware of

17
63)

64)

65)

66)

67)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 18 of 38

Xtreme’s conduct as the Debtor complained to the Landlord about this matter.
However, its complaints went unanswered for several months.
Debtor was finally able fo operate one sales position on a corner of Xtreme’s
front desk. The promised partitions were never installed by Xtreme or the
Landlord and the hanging sign that the Landlord had promised (together with
the banner on the TV) as adequate replacement of the Debtor’s eight foot long
arrow, was never installed by Xtreme.
In addition, Debtor was not allowed to install a hanging sign or any other
Rockin’ Jump branded posters or signs on Xtreme’s front desk to alert guests
of Rockin’ Jump’s presence.

Intentionally blocking the view of Debtor's loge and limiting access
During its renovation, Xtreme also expanded its ropes course. The expansion
of the ropes course was positioned directly in front of Debtor’s space and
blocked the view of its loge.
During the actual construction itself, large areas were unnecessarily blocked
off limiting direct customer access to its park and even interfering with the
line of sight to the Debtor’s park from the front of the facility.
Xtreme also positioned its arcade games directly in front of Debtor’s front
entrance window which limited visibility to Debtor’s park. Only after Debtor

raised this as an issue, and towards the mid-2018, did the Landlord finally

18
68)

69)

70)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 19 of 38

direct the removal of these arcade games. Since 2018, arcade games have
crept back into this space, once again limiting guests’ visibility to Debtor’s
business,

Following the completion of Xtreme’s renovation, Debtor was not permitted
to place any signage near the front entrance or against the back wall of the
newly renovated front desk/ticket center. The Debtor’s satellite desk that had
once been positioned adjacent to Xtreme was replaced with kiosks selling
Xtreme tickets only. Copies of photographs showing the revamped space
advertising Xtreme attractions and the kiosks which replaced the Debtor’s
satellite desk are annexed collectively as Exhibit 11.

Nor are there any directional signs for customers once they enter the facility
pointing out Debtor’s business. In fact, upon entering through the Access
Point, the only signage relates to the Xtreme attractions. The entrance is
manned by an Xtreme employee who distributes activity maps. While the
imap references a trampoline park, Debtor’s name is not mentioned. A copy
of the map together with photographs showing the current directional signs

are annexed collectively as Exhibit 12.

Without the reference to Debtor's name, any reasonable person would likely

assume that the “Trampoline” signage is just one more aspect of Xtreme’s

business and not part of a Debtor's business. In short, Debtor’s name is not

19
71)

72)

73)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 20 of 38

referenced anywhere inside the eniertainment mall other than on the Premises
which is contrary to the Second Amendment.

No advertising
As noted above, it was agreed between Xtreme and Debtor that the two
businesses would cross-advertise and spend marketing monies on same. As
also noted above, Xtreme had a tab on its website dedicated to Debtor which
would then link to Debtor’s website. However, Xtreme stopped all previously
agreed upon advertising in or around February 2018.
Since early 2018, Xtreme has demanded additional payments from Debtor to
provide it with the dedicated space on the outside marquee. As alleged above,
the Landlord was obligated under the Second Amendment to provide the
Debtor with a pro rata share of the marquee. The Landlord directed Xtreme
to handle this project. The amount of the requested payment greatly exceeded
the cost of the signage and Debtor was not allowed to install its own graphic.
In addition, the basis of allocation was not related to any reasonable pro rata
allocation as set forth in the Second Amendment,
Xtreme also wanted to allocate less space to Debtor than the Lease permitted.
Copies of photographs of the marquee and the rendering of the space Xtreme
was proposing to allocate are annexed collectively as Exhibit 13. The

Landlord communicated to Debtor that it supported Xtreme’s position and

20
 

 

76)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 21 of 38

that ifthe Debtor wanted space on the outside monument it would have to pay
in accordance with the apportionment allocation set by Xtreme.

Upon information and belief, either the Landlord and/or Xtreme allocated
marquee space to an unrelated transportation company located in a
neighboring warehouse space bul which has nothing to do with Xtreme,
Moreover, the marquee has empty space, and in addition, continues to
advertise the presence of an auto museum (connected to the Landlord) even

though this museum closed months ago. See Exhibit 13.

“Under the Second Amendment, the Landlord, cannot unreasonably withhold

his consent to signage. Yet that is precisely what it did when it came to
allocating marquee space and its unreasonable conduct was timed in such a
way as to disrupt the busy 2018 summer season.

Debtor sought to compensate for this loss in advertising by staffing employees
to greet Debtor’s customers as they arrived and to direct them to the Premises,
Once Xtreme learned of this, it threatened these employees with immediate
ejection from the property. Notably, the Debtor was permitted to have a
greeter at the front of the facility when Debtor first opened for business in late

2016.

ai
77)

78)

79)

80)

$i)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 22 of 38

Other wrongful acts by Landlord/Xtreme
(i) Food service
The Lease prohibits the sale of food by Debtor. In fact, only Xtreme is
permitted to sell food within the facility. Debtor has abided by that restriction.
Because of this restriction, Debtor, on behalf of its customers, would place
orders in advance.
Debtor has been targeted by Xtreme’s significant delays in the delivery of
food to Debtor’s customers. Debtor’s patrons are limited to 45 minutes to eat
their food in the party rooms on the Premises and, more often than not, receive
their food deliveries more than 30 minutes after ordering. Oftentimes the hot
food that is ordered is delivered cold.
The Debtor complained to both the Landlord and Xtreme about Xtreme’s
behavior regarding food services. The Landlord has done nothing to correct
Atreme’s behavior and Xtreme continues to treat Debtor’s customers different
than its own customers in terms of food deliveries.
This has negatively impacted Debtor’s business and reputation.
(i) Lock-out Evenis
Atreme has held several lock-out events in the facility. A lock-out event is an
event whereby a business purchases the right to use the amenities of the

t
facility exclusively for its own employees or guests. Under an agreement

22
82)

83)

84)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 23 of 38

reached between Xtreme and the Debtor, the Debtor was supposed to be paid
for each guest of the business hosting the event. In addition, Xtreme agreed
that it would not block access for Debtor’s customers.

Nevertheless, at certain of the events held, Xtreme refused and/or deliberately

delayed compensation to Debtor for the event(s). Moreover, Xtreme’s

employees turned away Debtor's customers that were part of the lockout event
and/or otherwise blocked access for guests that were not yet inside Xtreme —
so that they could not reach Debtor’s Premises even when an agreement about
an event was reached,

By way of example, during a corporate lockout event arranged for a certain
local car dealership in late 2017, Atreme positioned a staff member in front of
Debtor's business advising the car dealership employees that Debtor was not
part of the lockout event. At this same event, Xtreme also blocked the agreed
upon access for Debtor’s customers by telling arriving guests for the
trampoline park that Xtreme was closed for a private event.

Xtreme willfully breached an agreement reached with Debtor to leave the
facility open for Debtor guests during this lock-out event, as well as
communicate to the employces/guests of the local car dealership that Debtor
was open for them to enjoy the trampoline park. Debtor only found out about

Xtreme’s behavior because one of Xtreme’s eniployees attempted to block

23
85)

86)

87)

88)

89)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 24 of 38

one of Debtor’s owners from accessing the Premises during the lock-out
event.
Xtreme continues fo sell Debtor’s business as part of lockouts even though it
has no right to do so without the explicit permission of Debtor. This has
happened on various occasions during the 2018 negotiations of the lockout
pricing and Xtreme only informed Debtor of its sales activity several weeks
before the actual occurrence of these events,
Upon information and belief, industry experience as well as several events
arranged by Xtreme indicate that lockouts are booked 6-9 months before the
actual event rather than several weeks in advance.

(ii) Customer Confusion
The Debtor, as a Rockin’ Jump franchise, is required to have its customers
sign a waiver before using its services.
Xtreme has been requiring Debtor’s customers to sign a waiver upon entrance
into the facility and have been telling those customers that this waiver covers
not only the use of Xtreme’s facilities but also the Debtor’s business. Xtreme
charges customers, including Debtor’s customers $3.00 for each waiver.
Xtreme also leads Debtor’s customers to believe that purchasing a pass
through Xtreme not only gives it access to Xtreme’s facilities but also to

Debtor’s park. In fact, this is openly promoted through use of Xtreme’s

24
90)

92)

93)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 25 of 38

activity maps which are given to customers upon entrance into the facility.
The map lists a trampoline park along with Xtreme’s attractions but without
mentioning the RJ name.

In addition, Xtreme installed an A-frame size poster at the entrance doors to
Xtreme directing all first time visitors to register at the Xtreme front desk or
kiosks,

Some of Debtor's customers have complained to the Debtor directly that when

_ they called the general number for the Xtreme Action Park facility, they were

told that same day groupon coupons would not only be accepted for the
Xtreme attractions but also for the trampoline park. Debtor’s business does
not accept same day groupon coupons.

Moreover, Xtreme from time to time purchased ads on Google that appear to
link Debtor's trampoline park with Xtreme’s park attractions. The tab on
Atreme’s website is only visible via the hyperlink in the Google ad. Guests
reviewing the attractions on Xtreme’s website will not see any information
about Debtor’s business.

Customers who wanted to use the Debtor’s park have expressed anger with
the Debtor because they believe that they were misled spending unnecessary

money with Xtreme. Some customers have refused to complete the Debtor's

25
94)

95)

960)

97)

98)

Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 26 of 38

waiver fearing they will be charged an extra $3 (which the Debtor does not

charge).

(iv) Other disreputable business practices
To accommodate Xtreme’s customers and to avoid congestion, Debtor agreed
to temporarily use a side entrance (used as an emergency exit-evacuation
route) ifthere were large visiting groups. This side door is located on the
Premises. However, against Debtor’s wishes, the Landlord repainted the side
entrance hallway which had previously been painted with the Debtor’s

signature green color. The wall space was also replaced with graphics

unrelated to Debtor’s brand.

The Lease requires the Debtor to “complete or cause to be completed all
deliveries, loading, unloading, rubbish removal, and other services to the
Premises prior to the hours reasonably established ... by Landlord.”

The Landlord often blocked Debtor's access to the loading dock on Monday
evenings just as trash was about to be picked up.

To avoid a health hazard, Debtor has had to make other costly aitangemenits
to rid the Premises of the accumulated trash.

Xtreme, upon information and belief, with the implied consent of the
Landlord, has installed cameras throughout the interior of Debtor’s Premises,

including the spaces where the Debtor’s employees conduct business.

26
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 27 of 38

99) Nothing in the Lease mandates these interior cameras. Despite requests to the
Landlord to remove them, it has refused.

100) As a direct result of the actions of Landlord and Xtreme as described above
and including the loss of interior and exterior signage, loss of a satellite front
desk to conduct business, being dropped from Xtreme’s website, intentional
blockage by Xtreme of the Debtor’s logo and access to its business . the
Debtor saw an approximately forty percent (40 %) drop in its revenue in when
compared to its 2017 season.

COUNT ONE
(BREACH OF COVENANT OF QUIET ENJOYMENT)
against Defendant Landlord
101) The Debtor repeats, reiterates and re-alleges the foregoing allegations of this
Complaint as if more fully set forth herein and further alleges the following.

102) At all material times hereunder, Debtor fulfilled all its material obligations
under the Lease.

103) Section 20.21 of the Lease, captioned Quiet Enjoyment, provides in pertinent

part as follows:
Landlord represents and warrants that it has full right and
authority to enter into this Lease. Landlord covenants that so
long as Tenant pays the Rent and performs its other covenants
and agreements herein set forth, Tenant shall peaceably and
quietly have, hold and enjoy the Premises for the Term without

hindrance or molestation from anyone claiming through
Landlord, subject to the terms and provisions of this Lease.

a7
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 28 of 38

104) Under Florida Law, ifa landlord authorizes acts to be done which cause
substantial injury to the tenant in the peaceful enjoyment of the demised
premises and such a result is the natural and probable consequences of the acts
so authorized, the Landlord is lable.

105) Defendant Landlord, through the actions of its agent, has materially
breached its express and implied contractual duties to Debtor with respect to
the other rights and privileges accorded to other commercial tenants renting
from the Landlord--in this case, Xtreme. Xtreme’s actions as described herein
are therefore attributable to the Landlord. Such acts include but are not limited
to:

a. Misappropriating Debtor’s signage;

b. Cutting the power to its satellite front desk and
_ thereafter dismantling the desk;

c. Blocking access to Debtor’s business during and

following Xtreme’s renovation;

d. Refusing to place Debtor’s business logo on the
marquee;
@. Intentionally dropping Debtor from the Xtreme
website

28
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 29 of 38

f. Repainting the side hallway which previously
teflected Debtor’s colors and graphics with a color and
graphics unrelated to Debtor's brand: and
g. Blocking Debtor's access to trash removal;

h. Installing cameras within the interior of Debtor’s
Premises, ihus invading the privacy of Debtor’s customers
and Debtor’s business interests:

i. Permitting Xtreme to engage in shoddy food services
to Debtor’s customers.

106} In accordance with the Lease, the Debtor contacted counsel for the Landlord
in an effort to have the Landlord refrain from interference with Debtor’s rights
under the Lease. Specifically, by letter dated June 4, 2019, the Debtor notified
Landlord that it should immediately cease and desist from interfering with and
blocking access to Debtor’s Premises and raised specifically ongoing
problems with signage, front desk issues, non-delivery and/or late delivery of
food and other misconduct. A copy of this letter is attached as Exhibit 14.

107) The Debtor raised many of these same issues in an earlier letter
addressed to the Landlord’s counsel in response to contrived complaints by the
Landlord and Xtreme. Copies of the correspondence exchanged between the

landlord and Debtor are annexed collectively as Exhibit 15.

29
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 30 of 38

108) As a direct and proximate result of Defendant’s breaches of these
contractual duties to Debtor, Debtor has been damaged.
199) Debtor’s damages include lost revenue from its business and loss of the
goodwill of its customers.
110) Debtor is entitled to altorney’s fees pursuant to the Lease.
WHEREFORE the Debtor respectfully requests entry of judgment against
Landlord for compensatory and any other damages suffered by Debtor as a result of
the Landlord’s breach of the lease, including reasonable attorneys’ fees and costs
incurred in bringing the instant action, together with interest and such other and
further relief as this Court deems just and proper.
COUNT TWO

BREACH OF THE IMPLIED DUTY OF
GOOD FAITH AND FAIR DEALING

11h) The Debtor repeats, reiterates and re-alleges the foregoing allegations
of this Complaint as if more fully set forth herein and further alleges the
following.

112) The Lease, including amendments 1-3 constitute a valid contract
between the Debtor and the Landlord.

113) The Landlord had an implied contractual duty to deal with Debtor
honestly, fairly, and in good faith, so as to not destroy the right of Debtor to

receive the benefits of the Lease.

30
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 31 of 38

114) Debtor reasonably relied, and had a right to rely, on the following under
the terms of the Lease and Second Amendment:
a. that Debtor could install and maintain sufficient interior
signage, that at a minimum fairly and clearly alerted the consuming
Public as to its business/entertainment offerings:
b. that its designated space (satellite front desk) near the Access
Point would not be subject to interference so that Debtor could greet its
customers, conduct its business, and direct them to its entertainment
area; °
c. that it should have been permitted to install its signage at the
entrance to the property and at a front desk (above the point of sale);
and
d. that it should have been afforded a pro rata allocation of space
on the outside marquee.
115) The Landlord's actions unfairly interfered with Plaintiff's right to
enjoy the Premises.
116) At all relevant times, all conditions required for Landlord’s
pertormance had occurred.

1i7) At all relevant times, the Debtor was in full compliance with the Lease

OF was excused from having to comply.

34
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 32 of 38 ©

118) The Landlord failed to act honestly, fairly, and in good faith, and by doing
so destroyed the right of Debtor to receive the benefits under the Lease when it

engaged in the following acts:

a. misappropriated Debtor’s signage;
b. disconnected power to Debtor’s satellite front desk;
c. authorized the dismantling of Debtor’s satellite front desk;
d. blocked access to Debtor’s business;
e willfully refused to provide signage on the marquee
119) The Landlord’s conduct did not comport with Debtor’s reasonable

contractual expectations as set forth above.

120) On numerous occasions, Debtor advised the Landlord (through its
agent) of the numerous breaches committed by Landlord and its agent as stated
herein, however, Landlord failed to cure the breaches or otherwise ignored
Debtor's pleas.

121) The Debtor has been damaged as a result of Landlord’s failure to act
honestly, fairly, and in good faith of the Lease as Debtor did not get the benefit
of its agreement, had to incur significant costs, including but not limited to lost
revenue, and attorneys’ fees and costs, |

WHEREFORE, as a consequence of the foregoing, Debtor has suffered, and will

continue to suffer, damages.

32
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 33 of 38

COUNT THREE

(VIOLATION OF FDUPTA)
against Landiord

122) The Debtor repeats, reiterates and re-alleges of the foregoing

allegations of this Complaint as if more fully set forth herein and further alleges

a
the following,
123) The Landlord’s actions as described above, which are incorporated by

herein, are in and affecting commerce in Florida and are unfair and deceptive
competitive practices and constitute violations of Florida’s Deceptive and
Untatr Trade Practices Act, Fla. Stat. 501.201, et seq.

124) The Landlord has permitted its tenant, and agent, Xtreme to
economically squeeze and deprive the Debtor of customers to its attractions by
(a) removing the Debtor’s interior signage; (b) cutting power and then
dismantling Debtor’s front desk; (c) undertaking construction in such a manner
as to deprive Debtor of the use and quiet enjoyment of its Premises; (d)
prohibiting Debtor from adding its name to the marquee located at the street
entrance to the property; (e) authorizing lock-out events for Xtreme’s benefit
which had the effect of driving Debtor’s customers away from the Premises or,
alternatively, driving them to Atreme’s attractions, and (f) removing Debtor
from the facility’s website, all advertising brochures and marketing materials
distributed by its agent Xtreme.

33
Case 19-01230-SMG Doc 29 Filed 12/05/19°' Page 34 of 38

125) The aforementioned acts of the Landlord caused the Debtor actual
damages in the lost ticket sales it suffered during the 2018 season and
continuing to the present 2019 season, the increased advertising costs it was
compelled to incur as the result of the aforementioned acts, and the out-of-
pocket costs incurred in renting back-up battery systems to operate it’s POS &
TV at the satellite front desk for several hours at a time and during busy times
after the power was cut by Xtreme at the beginning of the 2018 season.

WHEREFORE, as a result of the Landlord’s deceptive and unfair trade
practices which have directly and proximately damaged the Debtor, the Debtor has
been damaged in this State including the loss of business revenue from the 2018
full year and the recently completed 2019 summer season, the out-of-pocket
expenses and increased advertising costs as referenced above, the damage to its
competitive advantages it has earned in the marketplace and such other amounts as
to be proven at trial. Moreaver, Debtor will continue to incur attorneys’ fees and
costs in this action and seeks recovery of said fees, costs and disbursements.

COUNT FOUR

(VIOLATION OF FDUPTA)
against XTREME

126) The Debtor repeats, reiterates and re-alleges of the foregoing
allegations of this Complaint as if more fully set forth herein and further alleges

the following.

34
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 35 of 38

127) | Xtreme’s actions as described above, which are incorporated by herein,
are in and affecting commerce in Florida and are unfair and deceptive
competitive practices and constitute violations of Florida’s Deceptive and
Unfair Trade Practices Act, Fla. Stat. 501.201, et seq.

128) Mtreme has economically squeezed and deprived the Debtor of
customers to its attractions by (a) removing the Debtor's eight foot directional
arrow-—-even though previously approved by Landlord; (b) depriving Debtor’s
customers of use of the Premises during lock-out events and not reimbursing
Debtor for loss of income during such events, and (c) misleading Debtor’s
customers by, infer alia, G) giving them false information that the use of the
facility includes the use of Debtor’s Premises, (il) incorporating the Debtor’s
park on its facility map without indicating that it is a separate business, (ili)
informing customers that same day Groupons will be honored by Debtor, and
(iv) having Debtor’s customers pay for an Xtreme waiver that they did not need
to use in the Debtor’s park, and (d) purchasing ad space on Google making it
appear that Debtor's business was part of Xtreme’s attraction offerings.

WHEREFORE, as a result of Xtreme’s deceptive and unfair trade practices
which have directly and proximately damaged the Debtor, the Debtor has been
damaged in this State including the loss of business revenue from the 2018 full

year and 2019 summer seasons, the damage to its competitive advantages it has

35
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 36 of 38

earned in the marketplace and such other amounts as to be proven at trial.
Moreover, Debtor will continue to incur attorneys’ fees and costs in this action
and seeks recovery of said fees, costs and disbursernents,
| COUNT FIVE
(TORTIOUS INTERFERENCE WITH ADVANTAGEOUS BUSINESS
RELATIONSHIPS)
against Xtreme

129) The Debtor repeats, reiterates and re-alleges of the foregoing
allegations of this Complaint as if more fully set forth herein and further alleges
the following.

130) Debtor has certain rights vis-a-vis the Lease Agreement and
Amendments with the Landlord, including without limitation, interior signage
and other promotional rights.

134) Up to the start of the 2018 season, Debtor had a good working
relationship with the Landlord.

132) Xtreme, which at all relevant times, knew the terms of Debtor’s
agreement with the Landlord, began a campaign of harassment and
interference aimed at damaging Debtor’s relationship with the Landlord. This
included, inter afia, misappropriation of signage, interfering with and blocking
customer’s access to the Debtor’s business resulting in customer complaints

about the facility, dismantling of the Debtor’s front desk, poor food delivery

36
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 37 of 38

services to Debtor’s customers, and unfounded complaints about the Debtor to
the Landlord related to lock-out events.

133) The Landiord has become hostile to Debtor’s business and its plans and
has accused Debtor of disrupting the tenancy of Xtreme. The Landlord has also
threatened to terminate Debtor’s tenancy based on some or all these unfounded
allegations.

134) Due to the actions and misrepresentations and tortious interference by
Xtreme, Debtor has been denied certain rights guaranteed to it under its Lease
Agreement, including valuable advertising rights.

135) Xtreme’s actions constitute an intentional, unlawful and tortious
interference with the existing and prospective business and/or contractual
relationships of Debtor, including the continuation of a good working
relationship with the Landlord.

136) As a direct and proximate consequence of Xtreme’s ‘tortious
interference, Debtor has been damaged.

137) Debtor’s damages include, but are not limited to loss of profits, income
and business opportunities. Debtors reserve the right to claim punitive damages
according to Fla. Stat. § 768.72.

WHEREFORE, the Debtor respectiully requests entry of judgment against

Xtreme for compensatory and consequential damages suffered by Debtor as a’

37
Case 19-01230-SMG Doc 29 Filed 12/05/19 Page 38 of 38

result of its tortious interference, inchiding reasonable attorneys’ fees and costs
incurred in bringing the instant action, together with interest and such other and
further relief as this Court deems just and proper,

Respectfully submitted December 5, 2019

LAW OFFICE OF KATHLEEN A. DALY, P.A.

[sf Kathleen A. Daly
By: Kathleen A. Daly

515 N. Flagler Dr., Ste. P300
West Palm Beach, FL 33401
(917) 301-2437

(561) 293-8514
kdaly@ikadalylaw.com

Attorney for the Debtor

38
